UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-15052 THE SOUTHERN CONNECTICUT GAS COMPANY TARGET PLAN (Full Title of the Plan) 157 Church Street New Haven, CT 06506 (Name of the issuer of the securities held pursuant to the plan and the address of its principal executive offices) Audited Financial Statements and Supplemental Schedules THE SOUTHERN CONNECTICUT GAS COMPANY TARGET PLAN Years Ended December 31, 2011 and 2010 Plan Number: 005 Plan Sponsor EIN: 06-0835501 THE SOUTHERN CONNECTICUT GAS COMPANY TARGET PLAN Years Ended December 31, 2011 and 2010 CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Statements of net assets available for plan benefits 2 Statement of changes in net assets available for plan benefits 3 Notes to financial statements 4-13 Supplemental schedules *: Schedule H-Line 4(i) - Schedule of assets (held at end of year) 14 Schedule H-Line 4(a) - Schedule of delinquent participant contributions 15 * Other schedules required by Section 2520.103-10 of the Department of Labor Rules and Regulations for Reporting and Disclosure under ERISA have been omitted as they are not applicable. Contents Certified Public Accountants INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Administrator Southern Connecticut Gas Company Target Plan We have audited the accompanying statements of net assets available for benefits of The Southern Connecticut Gas Company Target Plan (the Plan) as of December 31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of The Southern Connecticut Gas Company Target Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December 31, 2011, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedules of assets (held at end of year) and late participant contributions as of or for the year ended December 31, 2011, are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedules are the responsibility of the Plan’s management.The supplemental schedules have been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Baker Newman & Noyes Portland, Maine Limited Liability Company July 12, 2012 Baker Newman & Noyes, LLC 1 Contents THE SOUTHERN CONNECTICUT GAS COMPANY TARGET PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS As of December 31, Assets Investments, at fair value Registered investment companies $ $ Stable value funds Total investments Receivables: Notes receivable from participants Contributions Total receivables Net assets reflecting all investments at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) Net assets available for benefits $ $ See notes to financial statements. 2 Contents THE SOUTHERN CONNECTICUT GAS COMPANY TARGET PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR PLAN BENEFITS Year Ended December 31, 2011 Additions Investment Income: Interest and dividend income $ Net depreciation in fair value ) Interest income on notes receivable from participants Contributions: Employer contributions Employee contributions Total additions Deductions Payment of benefits Other Net decrease ) Net assets available for benefits: Beginning of year End of year $ See notes to financial statements 3 Contents THE SOUTHERN CONNECTICUT GAS COMPANY TARGET PLAN NOTES TO FINANCIAL STATEMENTS Years Ended December 31, 2011 and 2010 1. Description of Plan: The following brief descriptionprovides general information of The Southern Connecticut Gas Company Target Plan (the “Plan”), sponsored by The Southern Connecticut Gas Company (the “Company”), whose parent company, Connecticut Energy Corporation, is a wholly owned subsidiary of UIL Holdings Corporation (“UIL Holdings”).Participants should refer to the Plan document for a more complete description of the Plan's provisions.Connecticut Energy Corporation was acquired by UIL Holdings on November 16, 2010; there was no effect on participant balances. General: The Plan is a defined contribution 401(k) plan meeting the requirements of Sections 401(a), and related provisions of the Internal Revenue Code (the “IRC”).Employees are eligible to participate in the Plan in the first day of the month following the date they completed one year of service in which at least 975 hours have been worked and upon attaining age 21. The purpose of the Plan is to provide eligible employees with an opportunity and incentive to save for their retirement. The Plan is administered by the Benefits Administration Committee of the Company.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 as amended (“ERISA”). Contributions: Contributions to the Plan are made by both participants and the Company. Participants can direct the investment of their contributions into various investment options offered by the Plan. The Plan provides for Basic Contributions of Type A and B of 1% to 6% of compensation and additional contributions of Type A and B, employer contributions are limited to 50% of employee elected contributions.Effective January 1, 2002, the total Type A Additional Contribution may not exceed 10% of eligible pay, and the total Type B Additional Contribution may not exceed the lesser of 44% of eligible pay or that amount which, when added to the Basic Contribution (Type A and B) and Additional Contribution (Type B) for the Plan year does not exceed a total maximum contribution of 50% of the participant's eligible pay for the Plan year, subject to Internal Revenue Service limitations. As of January 1, 2002, participants age 50 or over by the end of the Plan year who have made the maximum amount of Basic and Additional Type B Contributions permitted for the Plan year can make an additional contribution to the Plan in accordance with and subject to the limitations of Section 414(v) of the Internal Revenue Code (the Code). The maximum additional contribution was $5,500 in 2011 and 2010. 4 Contents THE SOUTHERN CONNECTICUT GAS COMPANY TARGET PLAN NOTES TO FINANCIAL STATEMENTS Years Ended December 31, 2011 and 2010 1. Description of Plan (continued): Contributions (continued): A participant's total pre-tax and after-tax contributions may be further limited by certain provisions of the Code. Upon enrollment in the Plan, participants may direct employee and employer contributions in 1% increments among investment choices offered by the Plan. Subsequent to enrollment, participants can change the contribution direction in any whole percentage increments. As of April 1, 2002, the Plan accepts roll overs from other qualified plans, as well as 403(b) and government 457 plans, traditional Individual Retirement Accounts (IRAs), conduit IRAs (but not Roth IRAs), after-tax distributions from employer retirement plans and spousal death benefit payments. Effective January 1, 2008, each eligible employee, hired on or after January 1, 2008, shall commence participation in the Plan as soon as administratively feasible, unless the eligible employee affirmatively elects not to participate. Those that do not elect not to participate shall be treated as having authorized a Type B Basic Contribution described herein in the amount of 3% of salary or wages. Forfeitures: Forfeitures of nonvested accounts may be used to reduce future Company matching contributions.During 2011 and 2010, approximately $16,866 and $2,686 in forfeitures were used to reduce the Company’s matching contributions, respectively.At December 31, 2011 forfeited nonvested accounts were approximately $4,582. Vesting: Participants are fully vested in the total value of all accounts, excluding discretionary Company contributions, upon commencement of employment.Vesting in the Company’s discretionary contributions is based on years of continuous service.The Company discretionary contribution account balance shall be vested in accordance with the following schedule: Year of Vesting Service Vested Percentage At least one year, but less than two years 20 % at least two years, but less than three years 40 % at least three years, but less than four years 60 % at least four years, but less than five years 80 % five or more years % 5 Contents THE SOUTHERN CONNECTICUT GAS COMPANY TARGET PLAN NOTES TO FINANCIAL STATEMENTS Years Ended December 31, 2011 and 2010 1. Description of Plan (continued): Vesting (continued): Upon the participant’s termination of service, any and all unvested amounts of such participant’s company discretionary contribution account balance shall be forfeited. Notes receivable from participants: Participants may borrow from their fund accounts a minimum of $1,000, up to a maximum equal to the lessor of one-half of the participant’s vested account balance or $50,000. The loans are secured by the balance in the participant’s account and bear interest at rates which are equal to the prime interest rate listed in the Wall Street Journal on the first business day of the month in which the loan is issued plus 1%. Principal and interest is paid ratably through payroll deductions.The loans outstanding have maturity dates through July 16, 2040, the interest rates on these loans at December 31, 2011 range from 4.25% to 11.24%. If a participant’s employment terminates for any reason, the loan will become immediately due and payable and must be paid within 90 days from the date of termination or will be considered a taxable distribution to the participant. Payment of benefits: Upon termination of service, a participant may elect to receive a lump sum equal to the value of the participant’s vested interest in the participant’s account or periodic installments over a reasonable period of time not to exceed the participant’s life expectancy or the joint and survivor life expectancy of the participant and the participant’s designated beneficiary at the commencement of the installments, or a combination of a single sum payment(s) and periodic installments. For termination of service for other reasons, the participant may receive the value of the vested interest in the participant’s account as a lump sum distribution. Plan termination: Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.Upon such termination of the Plan, the interest of each participant in the trust fund will be distributed to such participant or his or her beneficiary at the time prescribed by the Plan terms and the IRC. 6 Contents THE SOUTHERN CONNECTICUT GAS COMPANY TARGET PLAN NOTES TO FINANCIAL STATEMENTS Years Ended December 31, 2011 and 2010 2. Summary of accounting policies: Basis of accounting: The financial statements of the Plan are prepared using the accrual method of accounting. Investment contracts held by a defined contribution 401(k) plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution 401(k) plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. Basis of presentation: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits as of the date of the financial statements and the reported amounts of changes in net assets available for benefits during the reporting period.Accordingly, actual results may differ from those estimates. Investment valuation and income recognition: The Plan’s investments are stated at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Interest income is accrued when earned.Dividend income is recorded on the ex-dividend date.Participants can purchase or redeem shares or units on a daily basis in any of the Plan’s funds based on the funds’ reported net asset value per share. New accounting pronouncements: In May 2011, the FASB issued amendments to ASC 820 “Fair Value Measurements and Disclosures.”Some of the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements and others change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements.This guidance is effective during interim and annual periods beginning after December 15, 2011 and is to be applied on a prospective basis.The implementation of this guidance is not expected to have a material impact on the Plan’s financial statements. Subsequent events: The Plan has evaluated subsequent events through July 12, 2012, the date on which the form 11-K was filed. 7 Contents THE SOUTHERN CONNECTICUT GAS COMPANY TARGET PLAN NOTES TO FINANCIAL STATEMENTS Years Ended December 31, 2011 and 2010 2. Summary of accounting policies (continued): Plan expenses: Investment fund management fees are charged to the Plan and reduce participant investment returns.Substantially all other expenses are paid by the Company. Payment of benefits: Benefits are recorded when paid. 3. Fair value measurements: ASC 820, Fair Value Measurements and Disclosures, establishes a fair value hierarchy that prioritizes the assumptions used in valuation techniques to measure fair value.This hierarchy consists of three broad levels as described below: Level 1 – Unadjusted quoted prices in active markets that are accessible at the measurement date for identical unrestricted assets or liabilities; Level 2 – Quoted prices in active markets for similar assets and liabilities or quoted prices in less active dealer or broker markets; Level 3 – Prices or valuations that require inputs that are both significant to the fair value measurement and are unobservable. The Plan uses appropriate valuation techniques based on the available inputs to measure the fair value of its investments.When available, the Plan measures fair value using Level 1 inputs because they generally provide the most reliable evidence of fair value.Level 3 inputs are only used when Level 1 or Level 2 inputs are not available. A description of the valuation methodologies used to measure Plan assets at fair value is provided below: Level 1 fair value measurements: Registered investment companies – The shares of registered investment companies’ trade on an active market and are valued at net asset value. Level 2 fair value measurements: Common and collective trusts – The units trade in an inactive market; they are valued using net asset value as a practical expedient. 8 Contents THE SOUTHERN CONNECTICUT GAS COMPANY TARGET PLAN NOTES TO FINANCIAL STATEMENTS Years Ended December 31, 2011 and 2010 3. Fair value measurements (continued): Level 2 fair value measurements (continued): Stable value fund – The fair value is based on the underlying net asset value of the commingled trust funds. The preceding methods described may produce a fair value that may not be indicative of net realizable value or reflective of future fair values.Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth the Plan’s investments that are reported at fair value in the accompanying statements of net assets available for plan benefits: December 31, 2011 Fair Value Measurements Using: Quoted Prices Significant in Active Other Significant Markets for Observable Unobservable Identical Assets Inputs Inputs Fair Value (Level 1) (Level 2) (Level 3) Cash $ $ $
